Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant reply dated 11/30/2021.  Claims 2, 6, 8-9, 13, and 16-17, have been cancelled, claims 1, 3-5, 7, 10-12, 14-15 and 18 are currently pending and being examined in this reply.

Response to Arguments
	Applicants arguments regarding the 103 rejection have been considered and are found to be persuasive in part.  Accordingly, new grounds for rejection are found below.  
	Applicant argues that as in previous claim 9, the instant claims require capturing brain activity signals WHILE the user is performing an action.  The Examiner notes that the previous claims did not require the signal to be captured WHILE the user was performing an action, the claims required capturing a brain activity signal while OR shortly after performing an action.  The Examiner does agree that Furman does not appear to specifically disclose collecting the brain activity signal during an action being performed, and as such as provided new art below.  
	The Examiner provides Svogor to teach capturing a brain signal during a requested action such as password entry to achieve an EEG augmented password where the brain signal received during password entry is used for user authentication. See at least p. 2 col. 1 “develp a technique that strengthens passwords with extra information that determines users mental state, and finally use EEG waves in a two phase authentication to increase the security of the password”; and section 4.1-4.2.
	Therefore the revised 103 rejection is maintained and is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0012009 A1 to Furman et al. (“Furman”), in view of https://arxiv.org/ftp/arxiv/papers/1612/1612.09423.pdf (“Svogor”).



In regards to claims 1 and 7, Furman discloses the following limitations:
(Furman Abstract “A method for providing a brain computer interface that includes…based upon a comparison operation between processed outputs, determining an authentication status of the user; and performing an authenticated action”)
communicate with a brain activity sensing system to capture a brain activity signal from the user; (Furman Figures 1a-1c, and ¶¶ 0022, and 0055-0062 “The method 100 can be implemented, at least in part, using a brain-computer interface (BCI) device 200 in order to provide a brain-computer interface-based identity verification technology that serves to authenticate users by evaluating their brain activity. As shown in FIGS. 2A-2B, 3A-3B, 7A-7D, and 9A-9B, the BCI can have at least one of the following form factors: headset, head-mounted wearable device, earphone, ear-mounted wearable device, face-coupled wearable device, local environment device (e.g., room with magnetic coils that can detect electromagnetic activity from the user's head), and any other suitable device capable of generating a brain-computer interface”; “Similar to Block S110, Block S130 preferably comprises receiving bioelectrical signals indicative of brain activity of the user(s), wherein the bioelectrical signals include brain signals (e.g., EEG or other signals) collected using a suitable BCI device coupled to the user during the calibration session.”)
provide the captured brain activity signal to an authentication service computing system for comparison with reference data; and (Furman Figures 1a-1c s135-140, and ¶¶ 0063-0069 “Authentication in Block S140 can additionally or alternatively be performed as a high security service in an enterprise (e.g., high-security enterprise), which can function as a solution to key management, long passwords, and/or deficient multifactor authentication approaches (e.g., Yubikey). As such, one or more portions of the algorithms associated with the method 100 can be integrated with 3.sup.rd party service provide software to enable time-specific authentication as described herein.”)
The Examiner notes, using the 3rd party service provider for authentication corresponds to the authentication service computing system, similarly, performing the authentication locally or remotely does not modify the operation of Furman’s invention.  To have modified Furman to have included an authentication service computing system would have been obvious to the skilled artisan because the inclusion of such a system would have been an obvious matter of design choice in light of the method already disclosed by Furman. Such modification would not have otherwise affected Furman and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by Furman.  Additionally, applicant has not persuasively demonstrated the criticality of providing this arrangement versus the arrangement disclosed in Furman. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
authenticate the user based at least in part on the result of the comparison received from the authentication service computing system and the captured input.  (Furman ¶ 0063 “Block S140 includes: based upon a comparison operation between processed outputs of the second neural signal with processed outputs of the user-specific calibration model, determining an authentication status of the user”; ¶ 0021 “In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations”)
Furman does not appear to specifically disclose the following limitations:
request/direct a user to perform an action; capture an input of the user, in response to the request to perform the action; capture a brain activity signal from the user, while the input from the user is captured;
The Examiner provides Svogor to teach the following limitations:
Request/direct a user to perform an action; capture an input of the user, in response to the request to perform the action; capture a brain activity signal from the user, while the input from the user is captured; (Svogor teaches capturing a brain signal during a requested/directed action such as password entry to achieve an EEG augmented password where the brain signal received during password entry is used for user authentication. See at least Figure 2 (requested action login/password entry), p. 2 col. 1 “develop a technique that strengthens passwords with extra information that determines users mental state, and finally use EEG waves in a two phase authentication to increase the security of the password”; and section 4.1-4.2.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Furman the teachings of Svogor in order to create a stronger means of authentication that is less susceptible to fraud, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 3, Furman discloses the following limitations:
wherein the computing device is configured, in order to capture the input of the user, to capture a PIN or password from the user; and wherein the computing device is further configured to: authenticate the PIN or password; and authenticate the user based at least in part on the result of the comparison received from the authentication service computing system and a result of authentication of the PIN or password. (see at least Furman ¶ 0021 “In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations”)

In regards to claim 4, Furman discloses the following limitations:
 wherein the computing device is: a user device including, a personal computer, laptop, or mobile device; (Furman Figure 1b (phone), figure 2b, and ¶¶ 0065-0069)

In regards to claim 5, Furman discloses the following limitations:
 A system for authentication of a user, the system comprising the computing device of claim 1, and the brain activity sensing system coupled to the computing device, wherein the brain activity sensing system comprises an electroencephalograph or a magnetoencephalogram.  (see at least Furman ¶ 0061)


In regards to claim 10, Furman discloses the following limitations:
 wherein directing the user to provide the input includes directing the user to enter a secret identifier, or to select images displayed on a screen.  (Furman ¶ 0021 “In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations”)


In regards to claim 11, Furman does not appear to specifically disclose the following limitations:
 wherein comparing the brain activity signal with reference data comprises comparing the brain activity signal while the user is providing the input to reference data 
The Examiner provides Svogor to teach the following limitations:
wherein comparing the brain activity signal with reference data comprises comparing the brain activity signal while the user is providing the input to reference data comprising expected brain activity signals when an authentic user is providing the input;  wherein the secret identifier includes a PIN or password;   (Svogor teaches capturing a brain signal during a requested action such as password entry to achieve an EEG augmented password where the brain signal received during password entry is used for user authentication. See at least Figure 2 (requested action login/password entry), p. 2 col. 1 “develop a technique that strengthens passwords with extra information that determines users mental state, and finally use EEG waves in a two phase authentication to increase the security of the password”; and section 4.1-4.2.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Furman the teachings of Svogor in order to create a stronger means of authentication that is less susceptible to fraud, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Furman discloses the following limitations:
(Furman Abstract, Figures 1a-1c, and ¶ 0029 "For example, a user can interact with a physical object in the real world, and a digital object can be manipulated in a virtual world in response to monitoring the neural signals associated with the user's interaction with the physical object, and the user's mental response to the manipulation of the digital object can be monitored in order to evaluate the quality of the digital representation (e.g., a user's mental state can be evaluated as being satisfied or dissatisfied with the virtual representation)… "; ¶0022 "In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations…";)


In regards to claim 14, Furman discloses the following limitations:
 wherein the brain activity signal is an electroencephalograph or a magnetoencephalograph.  (Furman ¶ 0061)


In regards to claim 15, Furman discloses the following limitations:
Capturing additional biometric data associated with the user; and, authenticating the additional biomentric data; and wherein confirming the identity of the user is further based on the authentication of the additional biometric data. (see at least Furman ¶ 0021 “In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations”)

In regards to claim 18, Furman discloses the following limitations:
 wherein the computing device is configured to: capture biometric data associated with the user; authenticate the biometric data; and authenticate the user based on the authentication of the biometric data. (Furman Abstract, Figures 1a-1c,  ¶ 0021-0022 "In relation to the method 100, other factors of a multi-factor authentication platform can include one or more of: alphanumeric password inputs (e.g., characters, etc.), tokens, fingerprint inputs (e.g., fingerprint profiles and characteristics), hand inputs (e.g., handprint profiles and characteristics), peripheral perfusion measurement-related inputs, iris pattern inputs (e.g., iris characteristics, etc.), facial features, vocal features, gait-based features, other biometric features, keystrokes, computer usage logs, inputs to digital objects, and/or other current or future conceivable identifying observations…";)
Additional References Considered Pertinent to Applicants Disclosure
	US 2016/0103487 A1 to Crawford
	US 2018/0169411 A1 to Goodall

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627